DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

Status
This Final Office Action is in response to the communication filed on 25 January 2021. Claims 1-31 have been cancelled currently or previously, claims 32, 40, and 47 have been amended, and no new claims have been added.  Therefore, claims 32-54 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while also considering the current examination guideline updates.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification; however, the numbering appears to be the same as the specification numbering as submitted.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Since the claim phrasing is unique, the Examiner notes for clarity the interpretation that appears required in order to make the claims understood or viable.  Independent claims 32, 40, and 47 require “replacing the probability 
The principle of maximum entropy is being applied, as in Kapur, J. N., and Kesavan, H. K., Entropy Optimization Principles and their Applications, in Entropy and Energy Dissipation in Water Resources, V. P. Singh and M. Fiorentino (eds.), Kluwer Academic Publishers, p. 3-20,1992, downloaded 12 April 2018 from https://link.springer.com/content/pdf/10.1007%2F978-94-011-2430-0_1.pdf (previously made of record) – see §2 at 4-5, to essentially indicate that one is maximally uncommitted to missing or uncertain information.  Therefore, the lower entropy or being less than the distance threshold, is an indication of being too committed or reliant on uncertain or untrustworthy data, and more reliable or trustworthy data – the degenerate distribution – should be used.

Independent claims 32, 40, and 47 indicate a “first campaign mode” and a “second campaign mode”. Dependent claim 54 (depending from claim 32) indicates 

Independent claim 47 recites “determining … a campaign mode …, the campaign mode including a first campaign mode and a second campaign mode”, which is interpreted to mean that the first and second campaign modes are a/the two choices from which the campaign mode is determined. This is to say, the claim is not determining a campaign is both a first and second mode, it is determining whether a/the particular campaign is a first mode campaign or second mode campaign (e.g., a general campaign or a targeted campaign – see the above note regarding claim 54).

The Examiner notes the breadth of interpretation, in light of Applicant’s specification, for clarity on the record and to help Applicant understand. At the independent claims, a user age probability distribution is determined (based on a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 32, 40, and 47 recite “the adjustment model trained using a training set of panelist-user data”; however, although models being trained using panelist-use data is disclosed at various places in the specification, none of this would (or can) apply to “the adjustment model” as claimed.
At the claims, the degenerate distribution replaces the probability distribution “when the distance is less than the distance threshold”, meaning that the probability distribution would apparently be used when the distance is NOT less than the threshold, but then this situation is outside the scope of the claims (there is no claim to what actually happens in this situation, perhaps nothing – i.e., the system just stops – no one knows). Upon replacing the probability distribution with the degenerate distribution, this “distribution” is designated as “the adjusted probability distribution forming an adjustment model”. Therefore, the “degenerate distribution” 
There is no indication of any training for the adjustment model, or the degenerate distribution (that comes to be called the adjustment model), nor is there any indication of any “training set of panelist-user data”. Although Applicant’s specification indicates training a plurality of models and selecting one to be the adjustment model (see, e.g., Applicant ¶¶ 0066-0079, generally), this is NOT the invention being claimed. The claimed invention is to using the degenerate distribution, which is indicated to be a single value such as the mode (see above), for the adjustment model. As such, there is no “training” of this model required – the claims merely pick the mode (or another single value, at least at the independent claims) of the probability distribution to use as the replacement (called “the adjustment model” at the claims).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 32-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Please see the following Subject Matter Eligibility (“SME”) analysis:
For analysis under SME Step 1, the claims herein are directed to an apparatus (claims 32-39 and 54), computer readable storage medium that is understood in light of the specification to be either tangible or non-transitory media – both indicated as excluding signals or transmission media (claims 40-46), and a method (claims 47-53), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 32 recites an apparatus comprising: memory including instructions; and at least one processor to execute the instructions to at least: measure a panelist-user data set to determine a probability distribution of user age in the panelist-user data set according to a user age prediction model, the panelist-user data set formed from data combined from a panelist database and a user account database; determine whether a campaign mode associated with an audience measurement entity is a first campaign mode or a second campaign mode; in the first campaign mode, output audience measurement information with the probability distribution of user age; and in the second campaign mode, process the probability distribution of user age to: 
Independent claims 40 and 47 include the same or similar activity elements, and are therefore considered to be directed to the same idea; however claim 40 further recites “[a]t least one computer readable storage medium including instructions that, when executed, cause at least one processor to at least” perform the activities, where claim 47 is directed to a method comprising the activities.
The claims, therefore, collect age data so as to, for a campaign mode (i.e., targeted advertising or broad/non-targeted advertising), determine an age probability and provide that for a first campaign mode (e.g., a general campaign, per dependent claim 54), determine if that age probability differs by more than a threshold from data 
Based on this, the claims are understood and found to be one of “Mathematical concepts” and also “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations ….)”. The inclusion as mathematical concepts is based on at least the probability distributions, the use of models (i.e., a prediction model, and an adjustment model, the distance determination (i.e., calculation) and comparison to a threshold, the replacing the probability distributions with a degenerate distribution (i.e., perhaps a single value) all being (individually and as a combination) the performance of mathematical calculations – see the October 2019 Update: Subject Matter Eligibility (available as per below) at pp. 3-4.

The Examiner notes that the October 2019 Update: Subject Matter Eligibility further now also indicates that “Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” (Id. at 2-3). Therefore, the Examiner is including both mathematical concepts and certain methods of organizing human activity for groupings. 
The underlined portions of the claims above indicate the elements that are considered to be additional to the idea itself.
The dependent claims (claims 32-39, 41-46, and 48-54) appear to merely indicate a decision tree model (claims 33, 41, and 48) with terminal nodes including users (claims 34, 41, and 48), the threshold based on an first and second score associated with broad and targeted accuracy (claims 35, 42, and 49), the threshold being based on entropy (claims 36, 43, and 50), determining the threshold based on complement of the highest probability age range (claims 37, 44, and 51), the degenerate distribution comprises a mode (i.e., the type or level of targeting per, e.g., Applicant ¶ 0098) of the probability distribution (claims 38, 45, and 52), the output includes a second model to be applied to incoming data (claims 39, 46, and 53), and/or where the first mode is a targeted campaign mode and the second mode is a general campaign mode (claim 54) and therefore only limit the application of the idea, or the scope of application of the idea. As such, the dependent claims are considered to be included in the abstract idea as indicated.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional element(s) is/are the use of a computer (i.e., “an apparatus comprising: memory including instructions; and at least one processor to execute the instructions to at least” and “[a]t least one computer readable storage medium including instructions that, when executed, cause at least one processor to at least”) – see MPEP § 2106.05(I)(A): “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” as one of “[l]imitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception”.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The claims merely apply the idea on a computer by using the computer as a tool to gather the data and perform the analysis. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. As indicated, nothing appears significant about the use of a computer (other than merely that a computer is used) and the mathematics is/are applied to the field of use of audience age determination.
Further, and perhaps more significantly, the underlying premise is that persons may lie when registering with a database proprietor such as a social network (see, e.g., Applicant ¶¶ 0024 and 0086); however, it is believed that persons provide accurate information to the Audience Measurement Entity (AME) during, e.g., in-home or telephone interviews (see, e.g., Applicant ¶ 0028). So Applicant trains a model based on the AME reported ages that correlates behavior patterns to ages, i.e., demographic characteristics (see, e.g., Applicant ¶¶ 0028 and 0127) that is then 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analysis is the same at Step 2B as at Step 2A, Prong 2 except for well-understood, routine, conventional (“WURC”) activity, and nothing is indicated as WURC above. Nevertheless, the Examiner notes that the claims reflect gathering data (based on which a probability distribution and degenerate distribution is determined), determining the distributions and distance, replacing one with the 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, are found to not add significantly more than the idea since encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34, 36-41, 43-48, and 50-53 are rejected under 35 U.S.C. 103 as being upatentable over Perez et al. (U.S. Patent Application Publication No. 2012/0072469, hereinafter Perez) in view of Gibs, Jon, Does Online Advertising Deliver the Target Audience, The Nielsen Company, published online 6 October 2009, downloaded on 18 May 2020 from https://www.nielsen.com/us/en/insights/article/2009/does-online-advertising-deliver-the-target-audience/ (hereinafter, Gibs).

Claim 32: Perez discloses an apparatus comprising:
memory including instructions (see at least, e.g., ¶¶ 0059-0060; citation by number only hereinafter); and
at least one processor to execute the instructions (0059-0060) to at least:
measure a panelist-user data set to determine a probability distribution of user age in the panelist-user data set according to a user age prediction model, the panelist-user data set formed from data combined from a panelist database and a user account database (0017, Fig. 1, items 114, 122, 0058);
in the first campaign mode, output audience measurement information with the probability distribution of user age (0044-0047, identify acceptable models, adjust if needed, but “adjustments are not made to data that already appears to be of relatively very high accuracy); and
determine a distance between the probability distribution of user age and a degenerate distribution and compare the distance to a distance threshold, the distance threshold to be determined for the probability distribution of user age based on a demographic characteristic of the probability distribution of user age (0039, model output of PDF compared, 0043, model compared to threshold; 0043, 0046, 0068, adjust based on threshold);
adjust, based on the comparison of the distance to the distance threshold, the probability distribution by replacing the probability distribution with a degenerate distribution when the distance is less than the distance threshold, the adjusted probability distribution forming an adjustment model to be applied to adjust user age 
generate an output of audience measurement information and the adjustment model using the panelist-user data set, the probability distribution, and the degenerate distribution, the output to be delivered to a database proprietor to adjust data using the adjustment model and provide the audience measurement information to the audience measurement entity (0042, 0049, Fig. 7, item 710, modified coefficient matrix, 0058; the Examiner notes that since the claims recite replacing the probability distribution with the degenerate distribution – but only if the distance threshold requires, the output therefore can’t be based on all of the data set, the probability distribution, and the degenerate distribution unless this is viewed as being so since the probability distribution and the degenerate distribution are both based on the data set and therefore the output of any one of them is “based on” all three of the data set, the probability distribution, and the degenerate distribution; the Examiner notes that the adjustment model be “deliverable” and output, but the intended use of “to adjust data …” is apparently what the database proprietor may, or may not, use the adjustment model for, e.g., in some future use; therefore, it may be intended the database proprietor use the model in this manner, or descriptive of what use the model may be to the database proprietor, but the intended use by the database proprietor is not required by the claims per MPEP §§ 2111.04 and 2111.05). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the age adjustments of Perez with the targeted and/or general campaign determination of Gibs in order to determine a first or second campaign mode (general vs. targeted) and process for the first campaign mode.
The rationale for combining in this manner is that determining a first or second campaign mode (untargeted vs. targeted) and processing for the first campaign 

Claim 33: Perez in view of Gibs discloses the apparatus of claim 32, wherein the user age prediction model includes a decision tree (Perez at 0071-0072, decision tree). 

Claim 34: Perez in view of Gibs discloses the apparatus of claim 33, wherein the decision tree includes a plurality of terminal nodes, the terminal nodes respectively including one or more users associated with one or more age ranges according to the probability distribution of user age, the terminal nodes respectively associated with a probability distribution of user age for the respective node (Perez at 0071-0072, Fig. 7). 

Claim 36: Perez in view of Gibs discloses the apparatus of claim 32, wherein the distance threshold is to be determined based on an entropy of the probability distribution of user age (Perez at 0043, matching ratio threshold determining whether model is acceptable or unacceptable with regard to accuracy, 0046-0047, 0068). 



Claim 38: Perez in view of Gibs discloses the apparatus of claim 32, wherein the degenerate distribution includes a mode of the probability distribution of user age (Perez at 0047-0049, Fig. 7, where B_PDF for T-node 14, item 702b, is 98.9% and adjusted at/to the modified coefficient matrix 710 to 100%: 98.9% being the mode as the most likely value). 

Claim 39: Perez in view of Gibs discloses the apparatus of claim 32, wherein the at least one processor is to output a second model to be applied to incoming data to generate corrected audience measurement information (Perez at 0042, 0049, Fig. 7, item 710, modified coefficient matrix).


Claims 40-41, 43-46, 47-48, and 50-53 are rejected on the same basis as claims 32-34 and 36-39 above since Perez discloses a tangible computer readable storage medium and method (the activities of the apparatus and media) having instructions that, when executed, cause a machine (Perez at 0013, 0059-0060, and 0080) to 

Claim 54: Perez in view of Gibs discloses the apparatus of claim 32, wherein the second campaign mode is a targeted campaign mode and the first campaign mode is a general campaign mode (Gibs at 2-3, as combined above and using the rationale as combined above).

Claims 35, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Gibs in further view of Zigmond et al. (U.S. Patent No. 6,698,020, hereinafter Zigmond).

Claims 35, 42, and 49: Perez in view of Gibs discloses the apparatus, media, and method of claims 32, 40, and 47, but does not appear to explicitly disclose wherein the distance threshold is to be determined based on an evaluation of the user age prediction model to calculate the distance threshold that is a combination of a first score associated with broad accuracy across a plurality of age ranges and a second score associated with targeted accuracy in a single age range.  Where Perez does calculate a threshold for the accuracy of the model (Perez at 0047; see also the Z-scores of Perez at 0048), Perez in view of Gibs is not explicit about combining broad and targeted accuracies. Zigmond, however, teaches that it is a conventional approach for selling advertisement time to strike a balance between national advertisements (a broad advertisement delivery) and local advertisements (a more 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the age adjustments of Perez in view of Gibs with the balancing of Zigmond in order to calculate a threshold based on balancing broad and targeted accuracy.
The rationale for combining in this manner is that calculating a threshold based on balancing broad and targeted accuracy is simple substitution of one known element for another to obtain predictable results as explained above.

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.

Applicant repeats many of the same arguments as at the last couple iterations of remarks; therefore, the Examiner will attempt to address those arguments that appear new.
Applicant initially argues the § 101 rejection, first alleging that “as noted in the USPTO Guidance, merely because some elements of the claim 32 may be based on mathematical concepts does not mean that mathematical concepts are recited in the Remarks at 15-16). However, Applicant does not indicate where the 2019 PEG and/or October 2019 Update indicate this, but even if this is considered true, the opposite is also true – merely not reciting a formula does not mean the claims are eligible either. MPEP § 2106.04(a)(2)(I)(C) lists a series of precedent cases where the claims do not necessarily indicate or require a specific formula, but merely the calculations performed via mathematics – see, e.g.:
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018); 
iii. using a formula to convert geospatial coordinates into natural numbers, Burnett v. Panasonic Corp., 741 Fed. Appx. 777, 780 (Fed. Cir. 2018) (non-precedential); 
iv. managing a stable value protected life insurance policy via performing calculations, Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012); 
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and 
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982).
The instant claims indicate determining a probability distribution, which is quite similar to the distributions of SAP America. The instant claims determine a distance Abele. The Instant claims adjust, or modify, the probability distribution to an adjusted probability distribution (by replacing it with the degenerate distribution), which appears similar to the modifying of SAP America. And the whole meaning of the claim is that when the probability distribution is believed to not be as trustworthy as the degenerate distribution (i.e., the comparing distance to the distance threshold), the degenerate distribution (i.e., a single age Applicant, as an AME, believes is accurate) is used to replace the probability distribution so as to determine the “optimal” age as their best indication of age (at least in the AME’s perspective) – which is similar to determining an optimal number of visits as in Maucorps..
The only case precedent listed in MPEP § 2106.04(a)(2)(I)(C) that the Examiner has omitted above is “ii. calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978)”, since this states an explicit formula. However, this case and formula are also included in the Mathematical Formulas or Equations listed at MPEP § 2106.04(a)(2)(I)(B). As such, this precedent appears to be included at MPEP § 2106.04(a)(2)(I)(C) for the “calculating” rather than the formula itself, and as such the instant claims appear similar in that they claim calculating the probability and degenerate distributions from the panelist-user data as well as the calculating of distance to the threshold, adjusting by replacing the calculated probability distribution, and even the calculating or determining the mode indicated by claims 

Applicant then argues that “example (vii) of MPEP 2106.04(a)(1), which notes that a method of training a neural network by collecting images, processing the images, creating training data sets, and training the neural network using the training data sets is sufficient for patent eligibility” is analogous to claim 32 (Remarks at 16). However, the full reasoning provided at MPEP § 2106.04(a)(1) for this example is not so simple as Applicant argues. First, this is a HYPOTHETICAL example that has no basis or understanding provided by any specification. Second, the full explanation of this example is:
vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.
(MPEP § 2106.04(a)(1))
Applicant is not training a neural network – Applicant claim is to “measure a panelist-user data set to determine a probability distribution” and to find, determine, or calculate a single value degenerate distribution (e.g., the mode of the probability distribution). There appears to be no actual “training” of a model required by the claims. Applicant is also not applying transformations – the claimed “degenerate distribution” is, or may be, merely the mode of the data considered, i.e., a summary or estimate of the data, or the central tendency of the data in more mathematical 
Applicant then asserts that “no recitation of advertising, marketing, and/or sales activities is set forth in claim 32” (Remarks at 16); however, the rejection indicates that the methods of human activity are “(e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations ….)”, as indicated by the 2019 PEG. The claims indicate “determine whether a campaign mode … is a first campaign mode or a second campaign mode”; where Applicant’s specification indicates that this is (or at least encompasses) advertising, marketing, and media campaigns that are either general or targeted (i.e., the first and second campaign modes) – see at least Applicant ¶¶ 0024, 0042, 0093, 0098, 0103, 0120, 0132-0134, 0139, etc. It appears disingenuous and even a disavowal of Applicant’s own specification to now argue that the claims do not indicate advertising and marketing activities. Further, the claims indicate a purpose or utility of “generate an output of audience measurement information and the adjustment model … to be delivered to a database proprietor to adjust data” and this utility only appears relevant to, or impacting, the advertising and marketing activities indicated. The 
Applicant then argues Example 38 (Remarks at 16); however, this hypothetical is to “Simulating an Analog Audio Mixer” to emulate or recreate digitally what the circuits and tolerances of an analog mixer would produce. Applicant is merely gathering data and performing calculations or manipulations thereon, not emulating a particular machine. Applicant then argues that the claims are analogous to Example 39 (Remarks at 17); however, Example 39 is the neural network example discussed above as mentioned at MPEP § 2106.04(a)(1). As noted above, the claims do not appear analogous since the claims are not required to train a neural network, or other model, nor creating a first training set, not applying transformations, etc. Applicant’s claim is to determine a probability distribution and a single value degenerate distribution (e.g., the mode of the probability distribution) by merely reading all the data from a couple of databases. The hypothetical may 
Applicant then argues Step 2A, Prong 2, alleging that
claim 32 clearly integrates any such exception into a practical application, at least because the apparatus sets forth a particular processor to determine a campaign mode and generate an output of audience measurement information and an adjustment model based on the panelist-user data set, the probability distribution, and the degenerate distribution, the adjustment model deliverable to the database proprietor to adjust data for the audience measurement entity. As such, the claim sets forth a model output that is actionable to impact another entity and adjust information of that entity.
(Remarks at 18).
However, the alleged “particular processor” is merely a general purpose processor, and NOT a particular processor within any meaning relevant to eligibility analysis (i.e., transforming a general purpose machine into a special purpose machine) – see, e.g., Applicant ¶¶ 0114-0115, indicating a generic processor platform, and ¶ 0147 et seq. indicating that
The processor platform 1300 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad.TM.), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, or any other type of computing device.

And the other operations or activities described are merely the implementation of the abstract idea. Applicant appears to be arguing that merely performing the abstract idea via a generic computer is eligible even though Alice (as precedent more than a year before Applicant’s earliest available priority date) specifically indicates that this is NOT eligible.
Remarks at 18-19). However, the adjustment model is merely the degenerate distribution, which encompasses merely being the mode of the probability distribution. Therefore, Applicant is arguing that merely finding the mode of a distribution and reporting that mode is a “practical application”; however, this is merely the performance of mathematics. 
Applicant then argues that “[t]he apparatus of claim 32 results in improvements to the technical field of audience measurement by providing improved determination of a probability distribution of user age” (Remarks at 22); however, as noted above, the claim encompasses merely reporting the mode of the data that was used to determine a probability distribution. That does not constitute an improvement to a technical field. This appears to be more similar to at least middle school, junior high, or high school student (maybe even elementary school) answering a mathematics question (e.g., “here is a data set, plot the number of person in each age group and determine the mode”)
Applicant then argues that “[a]dditionally, the modeling, determining, and adjusting in claim 32 results in improvements in the operations of a computing device by improving the operation of the computing device to generate an output of audience measurement information and an adjustment model using, in at least some cases, the degenerate distribution” (Id.). However, this does not reflect any improvement to any computer. If there is an improvement indicated by this, it would be an improvement to the abstract idea, not to a/the computer.
Id.). However, there is no model evaluation in the claims – the probability distribution is determined, and the degenerate distribution – e.g., the mode of the probability distribution is used to replace it in certain circumstances. Applicant is arguing a different embodiment from the specification that the claims do not encompass.
Applicant then argues “the recitations of claim 32 provide for a specific and practical technical improvement in generating audience measurement information similar to eligible claim 1 of Example 42 of the 2019 PEG Examples” (Id. at 23-24). However, first, Applicant provides no basis for this conclusory statement – there is no reasoning provided at all. Second, Example 42 was issued on 7 January 2019; however, approximately a month-and-a-half later (on 26 February 2019), a highly similar (one might even say nearly identical) claim was found ineligible by the Federal Circuit in Univ. of Florida Research Foundation v. GE Co., appeal 2018-1284 (Fed. Cir 2019). Therefore, the Examiner is not persuaded that the hypothetical Example 42 claims represent eligibility.
Applicant then argues that “claim 32 sets forth an inherently technical process” since the activities “measuring a panelist-user data set to determine a probability distribution” and the distance comparison “cannot be practically applied in the mind” (Remarks at 24). However, people have long determined distributions from data sets and compared their uncertainty (i.e., the distance claimed) by measures such as standard deviation.
Id. at 24-26); however, this ignores the fact that there is no technological improvement in the instant claims – see the above arguments regarding a technical improvement.
Applicant then argues that the “claim 32 … provides no risk whatsoever of pre-empting the use of any judicial exception” (Id. at 26); however, MPEP § 2106.04(I) recites that, in reference to the U.S. Supreme Court:
The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). This is because such a patent would "in practical effect [] be a patent on the [abstract idea, law of nature or natural phenomenon] itself." Benson, 409 U.S. at 71- 72, 175 USPQ at 676. The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1852) ("A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.").

Therefore, complete preemption is not required since a patent issued on the instant claims would be a patent on the abstract idea. For instance, no basic mathematics course could use computers and such a data set to teach determining an age probability distribution for a general campaign (see claims 32 and 54 – just the probability distribution is required for a first campaign mode, i.e., a general campaign). Nor could the course use an accurate or trustworthy distribution (i.e., one meeting the distance threshold for uncertainty requirement) since the probability distribution is again not replaced. Nor could the course teach that a mode may be 
Applicant then alleges that they are not merely “throwing spaghetti at the wall to see what sticks” (Remarks at 26); however, Applicant herein argues to each of widely divergent Examples 37, 38, 39, and 42 while alleging that the same set of instant claims are analogous to all of these examples. Applicant grasps at a similar term here or there in the examples to attempt analogy, but appears to consistently ignore the actual activity and/or reasoning regarding eligibility for the various examples. Applicant has now argued Example 42 at least three times, while knowing (since the Examiner has specifically pointed it out) that the Federal Circuit appears to indicate that Example 42 is inapplicable for eligibility analysis (and/or “bad law”, so to speak). Applicant repeatedly argues limitations that are not in the claims and/or embodiments from the specification that do not apply to the claim. Therefore, Applicant appears to not be focusing their arguments on what they reasonably believe may be patentable – they appear to be, as indicated, “throwing spaghetti at the wall to see what sticks”.



Applicant then argues the 102-103 rejections as pertaining to claim 32 (Remarks at 27-29), merely repeating claim 32 (Id. at 27-28), and alleging that “Perez provides no teaching or suggestion of behaving differently in different campaign modes” (Id. at 28). However, Perez is not recited for this aspect – as Applicant acknowledges later, Gibs is cited to for this aspect (see Id.).
Applicant then asserts that “the Office Action appears to ignore the adjustment model (see, e.g., Office Action, at p. 16)”; however, there does not appear to be any basis or reasoning for this assertion. The Examiner notes that the rejection specifically indicates the data in Fig. 7 where the 98.9% probability node for Node 14 is adjusted to, or “snapped to”, 100% - which is a single value indication for the age or age range, and the mode. Applicant appears to be expressly ignoring the rejection and the specifics indicated therein.
Applicant then apparently alleges that Gibs is inapplicable since “Gibs is a short article … focusing on delivery of advertisements to targeted households, not on how the measurement data is modeled and processed. Further, Gibs provides no teaching or suggestion of processing, modeling, and outputting differently based on a campaign mode, as set forth in claim 32” (Remarks at 28-29). First, the Examiner notes that whether a reference is a “short article” or not has no bearing on what it discloses or does not disclose. Second, Perez teaches the outputting, Gibs is not relied on for this aspect. Third, the claims are not limited to ONLY outputting the probability distribution for a first campaign mode (e.g., a general campaign per 
Should Applicant want to amend to claim a more specific, exclusive output for each mode of campaign, Applicant should cite to specific support in the specification indicating that only that output is provided (i.e., ONLY outputting the adjustment model for a targeted campaign, for instance) rather than some indication that this output would be included (perhaps with other information, such as a/the probability distribution. The Examiner notes that should this amendment be submitted, it would appear to merely require some relatively small changes to the 103 rejections to accommodate the amendment; however, this will naturally depend on the entirety of the amendment(s).
Gibs, though, is noted to not be merely concerned with “delivery of advertisements to targeted households” as argued (see above). Gibs specifically 

Applicant then relies on the same argument(s) with respect to independent claims 40 and 47 as well as all dependent claims (Remarks at 29-32).

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Adereth, Matt, Silverman’s Mode Estimation Method Explained, downloaded from http://adereth.github.io/blog/2014/10/12/silvermans-mode-detection-method-explained/ on 5 March 2021, dated 12 October 2014 (hereafter, Adereth) discusses mode detection and “the mode is just the observation value that occurs most frequently” (Adereth at 1), where “[w]hat we’re really doing when we count the observation in the discrete case is estimating the probability density function (PDF) of the underlying distribution”.
Yvonne W., Central Tendency – Which Measure is Best?, downloaded from https://web.archive.org/web/20140413115416/https://www.wyzant.com/resources/lessons/math/prealgebra/representing-data on 8 March 2021, and dated per .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622